                Case 4:20-cr-00288-DPM Document 27 Filed 01/25/21 Page 1 of 3
PSS
(Rev. 5/2020)



                             UNITED STATES DISTRICT COURT
                                         for the
                             EASTERN DISTRICT OF ARKANSAS

U.S.A. vs. Mujera Benjamin Lungaho                                  Docket No. 0860 4:20CR00288-1

                     Petition for Summons for Person Under Pretrial Supervision

        COMES NOW Michael Umphenour, U.S. PROBATION OFFICER, presenting an official
report upon the conduct of defendant Mujera Benjamin Lungaho, who was placed under pretrial
release supervision by the Honorable Patricia S. Harris sitting in the Court at Little Rock, Arkansas,
on September 18, 2020, under the following conditions:


(1)        The defendant must not violate federal, state, or local law while on release.

(2)        The defendant must cooperate in the collection of a DNA sample if it is authorized by
           42 U.S.C. § 14135a.

(3)        The defendant must advise the court or the pretrial services office or supervising officer in
           writing before making any change of residence or telephone number.

(4)        The defendant must appear in court as required and, if convicted, must surrender as directed
           to serve a sentence that the court may impose.

(5)        The defendant must sign an Appearance Bond, if ordered.

(6)        The defendant is placed in the custody of: Wanda Lungaho.

(7)        The defendant must:
           (a) submit to supervision and report for supervision to the U.S. Probation Office.
           (b) continue or actively seek employment.
           (g) avoid all contact, directly or indirectly, with any person who is or may become a victim
           or witness in the investigation or prosecution.
           (k) not possess a firearm, destructive device, or other weapon.
           (1) not use alcohol excessively.
           (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in
           21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.
           (n) submit to testing for a prohibited substance if required by the pretrial services office or
           the supervising officer. Testing may be used with random frequency and may include urine
           testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
           prohibited substance screening or testing. The defendant must not obstruct, attempt to
           obstruct, or tamper with the efficiency and accuracy of any prohibited substance screening or
           testing.
           (o) participate in a program of inpatient or outpatient substance abuse therapy and
           counseling if directed by the pretrial services office or supervising officer.
           (p) participate in one of the following location restriction programs and comply with its
           requirements as directed.
                    IZI    (ii) Home Detention. You are restricted to your residence at all times except
                           for employment; education; religious services; medical, substance abuse, or
         Case 4:20-cr-00288-DPM Document 27 Filed 01/25/21 Page 2 of 3

                    mental health treatment; attorney visits; court appearances, court-ordered
                    obligations; or other activities approved in advance by the pretrial services
                    office or supervising officer.
    (q) submit to location monitoring as directed by the pretrial services office or supervising
    officer and comply with all of the program requirements and instructions provided. Ankle
    Monitor or Virtual Monitoring.
    (r) report as soon as possible, to the pretrial services office or supervising officer, every
    contact with law enforcement personnel, including any arrests, questioning, or traffic stops.
    (s) must maintain regular contact with your attorney no less than every two weeks.
    (t) cell phone to be monitored.
    (u) no messages to instigate criminal activity.

    On October 28, 2020, the defendant entered a Not Guilty Plea before the Honorable Beth
    Deere, U.S. Magistrate Judge. At the hearing, the Court ordered the defendant could spend
    time in his yard and did not need to receive alerts for check-ins between the hours of 1 a.m.
    and 5 a.m. to allow for consistent sleep.

    Jury trial is set for September 27, 2021, before the Honorable D. P. Marshall Jr., Chief U.S.
    District Judge.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    Description of apparent violations: On September 18, 2020, the defendant was placed on
    home detention with virtual monitoring.

    The defendant violated his conditions of release when he failed to complete a biometric
    check-in on time with virtual monitoring on the following dates and times:

    September: 20 (3:15 p.m.), 25 (2:49 a.m.), 28 (2:49 a.m. and 8:40 a.m.), and 29 (11:53
    a.m.), 2020.

    October: 2 (8:20 a.m.), 10 (6:13 p.m.), 12 (9:31 a.m.), 13 (5:12 a.m. and 2:36 p.m.), 14
    (10:13 p.m.), 16 (2:31 p.m.), 17 (9:13 a.m.), 21 (7:52 a.m. and 6:18 p.m.), 24 (5:40 p.m.), 26
    (11:02 a.m.) and 27 (9:24 a.m.), 2020.

    November: 8 (5:24 p.m.), 10 (9:28 p.m.), 14 (10:01 a.m.), 15 (3:35 p.m.), 18 (6:09 a.m.), 20
    (6:01 a.m.), 21 (8:01 a.m.) and 28 (6:59 a.m.), 2020.

    December: 1 (9:09 a.m. and 6:57 p.m.), 13 (10:25 a.m.), 14 (6:13 a.m.), 18 (10:50 p.m.), 25
    (8:41 a.m. and 1:20 p.m.), 26 (6:45 a.m.), 27 (10:06 a.m.) and 28 (9:50 p.m.), 2020.

    January: 4 (9:30 a.m.), 5 (10:00 a.m.), 6 (8:41 a.m.), 7 (7:41 a.m. and 5:07 p.m.), 10 (3:50
    p.m.) and 11 (9:13 p.m.), 2021.

    On November 16, December 7 and 10, 2020, the defendant submitted urine specimens which
    tested tested and confirmed positive for the use of marijuana.


                                               2
              Case 4:20-cr-00288-DPM Document 27 Filed 01/25/21 Page 3 of 3

        The defendant failed to attend individual substance abuse counseling at the Recovery
        Centers of Arkansas, on December 8, 2020, and January 5 and 19, 2021.

        On January 20, 2021, the defendant was unsuccessfully discharged from Recovery Centers
        of Arkansas substance abuse treatment due to multiple failures to attend.

        Description of prior violations: The following violations were previously reported to the
        court: The defendant violated his conditions of release by failing to submit urine specimens
        on September 23, October 7, 15 and 22, 2020.

        On October 28 and November 2, 2020, the defendant submitted diluted urine specimens
        which tested and confirmed positive for the use of marijuana.

        Actions taken to bring the defendant into compliance were as follows: The defendant
        was reinstructed on conditions ofrelease. Subsequent virtual monitoring check-ins were
        completed after each missed check-in. The defendant struggled to regularly call-in for drug
        testing. In effort to alleviate the noncompliance's with drug testing, on November 16, 2020,
        the defendant agreed to report for testing each week on Mondays and Thursdays.

        Defendant's compliance with release conditions: A record check revealed a new Arkansas
        State arrest on December 29, 2020, for alleged conduct occurred around the same time as
        conduct tied to his federal indictment. The defendant was released from custody on
        December 30, 2020. On January 8, 2021, the defendant advised he gained employment at
        Avis Budget car rental in North Little Rock.

 OFFICER'S RECOMMENDATION:

It is respectfully requested that a summons be issued, and the defendant appear for a show-cause
hearing to determine if bond should be revoked.

I declare under penalty of perjury that the
foregoing is true and correct.




  U.S. Probation Officer

  Executed on     January 21, 2021                                      J~~,
                                                          Executed on - =           :X,~\
                                                                          --------=-~----

Approved by:


 S~Ar
  ~ingU.S.         Probation Officer

c:      The Honorable D. P. Marshall Jr., Chief U.S. District Judge
        The Honorable Patricia S. Harris, U.S. Magistrate Judge


                                                  3
